DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:
Claim 7 recites “the set of vector attributes in each iteration are selected” but “are” should be replaced with “is” for proper subject-verb agreement. Claim 16 is objected to for the same reason.
Appropriate correction is required.

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/501,133. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/501,133. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/501,133.
Claim 10 is rejected as being obvious from claim 1 of the copending application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ based on the statutory category recited. While claim 10 of the instant application recites a non-transitory computer-readable media and claim 1 of the copending application recites a computer-implemented method, it would have been obvious to substitute one statutory category for another. In this case, a non-transitory computer-readable media has been substituted for a computer-implemented method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/501,133 in view of Antipa (US 2015/0074612 A1).
Claim 19 is made obvious by claim 1 of the copending application in view of Antipa. The majority of claim 19 includes minor syntactical differences and recitations which are broader than claim 1 of the copending application as underlined below. 



17/010,616
16/501,133
19. A computer-implemented method for providing an interactive data visualization user interface for a data set, wherein the method comprises:
generating a first visual map using the data set by:
selecting a set of attributes from the data set;

deriving a set of point values from the data set; and
distributing a set of graphical value representations of the set of point values along a set of physical vectors, wherein the set of physical vectors represent values of the set of attributes;
slicing at least one value of the set of attributes from the data set in response to a selection of the at least one value of the set of attributes; and
repeating the generating step to generate a second visual map; wherein the second visual map is generated using only a portion of the data set that is associated to the at least one value of the set of attributes.
A computer-implemented method for providing an interactive data visualization user interface for a data set, wherein the method comprises:
generating a first visual map using the data set by:
selecting, from a set of attributes of the data set, a set of vector attributes; 
deriving a set of point values from the data set; and
distributing a set of graphical value representations of the set of point values along a set of physical vectors, wherein the set of physical vectors represent values of the set of vector attributes;
receiving a selection of at least one selected attribute value via one of: (i) a graphical representation from the set of graphical value representations; and (ii) a vector in the set of physical vectors;
slicing the at least one selected attribute value from the data set to form a second layer data set; and
repeating the generating step to generate a second visual map using the second layer data set.


While claim 19 recites “attributes”, claim 1 anticipates “attributes” by reciting “vector attributes”. Claim 19 also recites “slicing…in response to a selection” while claim 1 anticipates this feature in a slightly different wording that recites “receiving a selection” and then “slicing the at least one selected attribute value”. The only recitation of claim 19 not disclosed by claim 1 of the copending application is “wherein the second visual map is generated using only a portion of the data set that is associated to the at least one value of the set of attributes” (emphasis added). Antipa teaches at least this portion in FIGS. 3b-c and paragraphs [0018-0019]. As evident in the second visual map illustrated in FIG. 3c, the second visual map is generated using only a portion of the data set, as illustrated in FIG. 2 and [0016], associated with the selected node B1. In this case, the portion of the data set pertains to the child nodes C1-C5 in relation to node B1. As claim 1 of the copending application already recites “generate a second visual map using the second layer data set”, it would be obvious to use only the second 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 10, 13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antipa (US 2015/0074612 A1).

Regarding claim 1, Antipa teaches a computer-implemented method for providing an interactive data visualization user interface for a data set ([0017]), wherein the method comprises:
generating a first visual map using the data set by:
(i)    selecting, from a set of attributes of the data set, a set of vector attributes (FIG. 2 and [0016]: for example, a set of attributes of the data set corresponds to at least the root node A and its child nodes B1 to B3. A vector attribute may correspond to the path from node A to anyone of nodes B1-B3. For example, the vector between node A and node B1 is demonstrated in FIG. 3b and [0019]. Another vector attribute may correspond to a vector curve connecting nodes B1-B3, which are nodes of the same hierarchical level and appear on the same curve as supported in [0017] and FIGS. 3a-b);
(ii)    deriving a set of point values from the data set (FIG. 3a and [0016-0017]: end of [0016] states that “Each node can represent any type of information, such as a data object, file name, parameter value, etc.”. Thus, a set of point values are derived from the data set. For example, at least root node A and child nodes B1-B3 are derived from the data set represented in FIG. 2, the nodes representing a set of point values from the data set); and
(iii)    distributing a set of graphical value representations of the set of point values along a set of physical vectors, wherein the set of physical vectors represent values of the set of vector attributes (FIGS. 3a-b and [0016-0019]: Continuing the example, nodes A and B1-B3 are distributed as graphical value representations 
receiving a selection of at least one selected attribute value via one of: (i) a graphical representation from the set of graphical value representations; and (ii) a vector in the set of physical vectors (FIGS. 3a-b and [0018-0019]: node B1, which itself is a graphical representation, is selected. The selection of B1 corresponds to a vector, like the vector curve which includes B1-B3 or the vector/line between node B1 and node A);
slicing the at least one selected attribute value from the data set to form a second layer data set (FIGS. 2, 3b-c and [0018-0019]: the selected attribute value/node B1 is sliced to form a second layer data set as seen in FIG. 3c); and
repeating the generating step to generate a second visual map using the second layer data set (FIGS. 3b-c and [0018-0019]: the generating step is repeated to generate a second visual map as seen in FIG. 3c.).

Regarding claim 4, Antipa further teaches the computer-implemented method of claim 1, wherein slicing the at least one selected attribute value from the data set to form the second layer data set comprises:
taking all entries from the data set associated with the at least one selected attribute value; and
discarding all other entries from the data set (FIGS. 2, 3b-c and [0018-0019]: the selected attribute value/node B1 is sliced to form a second layer data set as seen in 

Regarding claim 9, Antipa further teaches the computer-implemented method of claim 1, wherein:
at least one of the visual maps illustrates a subset of physical vectors from the set of physical vectors (FIG. 2, FIG. 3B and [0018], FIG. 3f and [0020]: as seen in either visual map, the map shows a subset of physical vectors from the set of physical vectors); and
the interactive data visualization user interface provides an indication that additional subsets of physical vectors are available for the at least one visual map (FIG. 3B and [0018], FIG. 3f and [0020]: the line between the parent node and child node indicates that additional subsets are available for either visual map.).

Regarding claims 10, 13, and 18, the claims recite a non-transitory computer-readable media accessible to one or more processors and storing instructions which, when executed by the one or more processors (FIG. 1 and [0014]), implement a method for providing an interactive data visualization user interface for a data set, wherein the method comprises steps with corresponding limitations to the method of claims 1, 4, and 9, respectively, and are therefore rejected on the same premises.

Regarding claim 19, Antipa teaches a computer-implemented method for providing an interactive data visualization user interface for a data set ([0017]), wherein the method comprises:
generating a first visual map using the data set by:
(i)    selecting a set of attributes from the data set (FIG. 2 and [0016]: for example, a set of attributes of the data set corresponds to at least the root node A and its child nodes B1 to B3. These are selected to be displayed as supported in [0017], [0019], and FIGS. 3a-b);
(ii)    deriving a set of point values from the data set (FIG. 3a and [0016-0017]: end of [0016] states that “Each node can represent any type of information, such as a data object, file name, parameter value, etc.”. Thus, a set of point values are derived from the data set. For example, at least root node A and child nodes B1-B3 are derived from the data set represented in FIG. 2, the nodes representing a set of point values from the data set); and
(iii)    distributing a set of graphical value representations of the set of point values along a set of physical vectors, wherein the set of physical vectors represent values of the set of vector attributes (FIGS. 3a-b and [0016-0019]: Continuing the example, nodes A and B1-B3 are distributed as graphical value representations along a set of physical vectors. The set of physical vectors are represented by, for example, the vector curve on which B1-B3 appear and the line indicating the parent-child relationship between node B1 and node A, as seen in FIG. 3b);
receiving a selection of at least one selected attribute value via one of: (i) a graphical representation from the set of graphical value representations; and (ii) a 
slicing the at least one value of the set of attributes from the data set in response to a selection of the at least one value of the set of attributes (FIGS. 2, 3b-c and [0018-0019]: the selected attribute value/node B1 is sliced to form a second layer data set as seen in FIG. 3c); and
repeating the generating step to generate a second visual map (FIGS. 3b-c and [0018-0019]: the generating step is repeated to generate a second visual map as seen in FIG. 3c.);
wherein the second visual map is generated using only a portion of the data set that is associated to the at least one value of the set of attributes (FIGS. 3b-c and [0018-0019]: the second visual map as seen in FIG. 3c is generated using only a portion of the data set, as illustrated in FIG. 2 and [0016], associated with the selected node B1. In this case, the portion of the data set pertains to the child nodes C1-C5 in relation to node B1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 2, 3, 7, 8, 11, 12, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US 2015/0074612 A1), in view of Pushpoth et al. (US 2018/0182137 A1).

Regarding claim 2, Antipa does not explicitly teach wherein:
the set of physical vectors include: (i) a set of vector curves having a common focus; and (ii) a set of line vectors having a common origin; and
the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors.
In another embodiment, Antipa teaches the set of physical vectors include: (i) a set of vector curves having a common focus (FIG. 3g, [0020], and [0024]: for example, the set of vector curves include at least the vector curves on which nodes D1-D6 and D7-D9 are displayed, respectively. These curves have a common focus being on the same hierarchical level as supported in FIG. 2. Note also, as described in [0024], that in general several curves may be displayed to accommodate for child nodes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antipa to incorporate the teachings of Antipa and have the set of physical vectors include: (i) a set of vector curves having a common focus. Doing so would prevent nodes from being overcrowded on a single vector curve. Instead, nodes may be distributed across several curves so that the user may more readily recognize the distinct nodes.
set of line vectors having a common origin and the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors.
Pushpoth teaches a set of line vectors having a common origin (FIG. 3 and [0053-0055]: a set of line vectors have a common origin at first node 205); and
the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors (the set of graphical value representations/child nodes 210-217 are distributed on a set of intersections of the set of vector curves 220 and 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antipa to incorporate the teachings of Pushpoth and have a set of line vectors having a common origin and the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors. Doing so would explicitly define the relationship of the graphical value representations with respect to the root node so that the user may easily understand, for example, that certain nodes are child nodes to the root node. Furthermore, regularity of the representations presented at the intersections of vector curves and line vectors would create an aesthetically organized layout, which could help improve the user’s navigation and interpretation of the visual map.

Regarding claim 3, Antipa in view of Pushpoth teaches the computer-implemented method of claim 2. Antipa further teaches the method further comprising:
iteratively repeating the receiving, slicing, and generating steps to generate a set of visual maps (FIGS. 3b-g and [0018-0020]: the receiving, slicing, and generating steps are iteratively repeated to generate a set of visual maps illustrated); and
wherein the selection step in each iteration is received via the most recently generated visual map in the set of visual maps (FIGS. 3b-g and [0018-0020]: For example, at FIG. 3b node B1 on the most recently generated visual map is selected in FIG. 3b to yield the visual map seen in FIG. 3c. Subsequently, node C4 in the most recently generated visual map is selected in FIG. 3f to yield the visual map seen in FIG. 3g.).

Regarding claim 7, Antipa in view of Pushpoth teaches the computer-implemented method of claim 3. Antipa further teaches wherein:
the set of vector attributes in each iteration are selected based on the values of the set of vector attributes (FIGS. 2, 3b-g, and [0016-0020]: end of [0016] states that “Each node can represent any type of information, such as a data object, file name, parameter value, etc.”. Thus, a set of point values are derived from the data set. For example, at least root node A and child nodes B1-B3 as seen in FIG. 3b are derived from the data set represented in FIG. 2, the nodes representing a set of point values from the data set. An iteration as seen in FIG. 3g has a set of vector attributes based on the values of the set of vector attributes as illustrated in FIG. 2, the set of vector attributes denoting the relationship between node C4 and its child nodes D1-D8.).

Regarding claim 8, Antipa in view of Pushpoth teaches the computer-implemented method of claim 3. Antipa further teaches wherein:
for each subsequent iteration, the set of vector attributes is selected by:
substituting a new vector attribute in place of a vector attribute in the set of vector attributes corresponding to the at least one selected attribute value (FIGS. 3f-g, [0020], and [0024]: a new vector attribute represented by vector curve for nodes C1-C5 replaces a vector attribute corresponding to the at least one selected attribute value, which is the vector attribute of the curve for nodes B1-B3 as seen in FIG. 3b.); and
keeping all other vector attributes in the set of vector attributes from the prior iteration (FIGS. 3d-e and [0019]: all other vector attributes in the set of vector attributes from the prior iteration is kept because selection of node B1 of in this iteration allows the user to specifically access the prior iteration. Thus, node B1 is representative of keeping all other vector attributes).

Regarding claims 11, 12, 16, and 17, the claims recite a non-transitory computer-readable media with corresponding limitations to the method of claims 2, 3, 7, and 8, respectively, and are therefore rejected on the same premises.

Regarding claim 20, Antipa does not explicitly teach wherein:
the set of physical vectors include: (i) a set of vector curves having a common focus; and (ii) a set of line vectors having a common origin; and

In another embodiment, Antipa teaches the set of physical vectors include: (i) a set of vector curves having a common focus (FIG. 3g, [0020], and [0024]: for example, the set of vector curves include at least the vector curves on which nodes D1-D6 and D7-D9 are displayed, respectively. These curves have a common focus being on the same hierarchical level as supported in FIG. 2. Note also, as described in [0024], that in general several curves may be displayed to accommodate for child nodes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antipa to incorporate the teachings of Antipa and have the set of physical vectors include: (i) a set of vector curves having a common focus. Doing so would prevent nodes from being overcrowded on a single vector curve. Instead, nodes may be distributed across several curves so that the user may more readily recognize the distinct nodes.
Although Antipa teaches the set of physical vectors including a set of vector curves having a common focus (i.e. FIG. 3g and [0024]) and a line vector and a graphical value representation displayed on an intersection of a vector curve and a line vector (i.e. FIG. 3b), Antipa does not explicitly teach a set of line vectors having a common origin and the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors.
Pushpoth teaches a set of line vectors having a common origin (FIG. 3 and [0053-0055]: a set of line vectors have a common origin at first node 205); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antipa to incorporate the teachings of Pushpoth and have a set of line vectors having a common origin and the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors. Doing so would explicitly define the relationship of the graphical value representations with respect to the root node so that the user may easily understand, for example, that certain nodes are child nodes to the root node. Furthermore, regularity of the representations presented at the intersections of vector curves and line vectors would create an aesthetically organized layout, which could help improve the user’s navigation and interpretation of the visual map.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US 2015/0074612 A1), in view of Pushpoth et al. (US 2018/0182137 A1), and in view of Knighton et al. (US 2008/0005269 A1).

Regarding claim 5, Antipa in view of Pushpoth teaches the computer-implemented method of claim 3. Antipa in view of Pushpoth does not explicitly teach the method further comprising: displaying a navigation interface having a set of elements wherein the set of elements are associated with the set of visual maps in a one-to-one 
Knighton teaches displaying a navigation interface having a set of elements wherein the set of elements are associated with the set of visual maps in a one-to-one correspondence, wherein the one-to-one correspondence is generated dynamically during each iteration of the iterative repeating (FIG. 2, [0054], and [0056]: navigation interface/history bar 225 has a set of elements corresponding to detents. The set of detents are associated with a set of visual content or pages with a one-to-one correspondence generated dynamically during each iteration of iterative repeating coinciding with each point of navigation. For example, the one-to-one correspondence is generated while the user navigates content by selecting links to web pages or documents/visual maps as supported in [0050].); and
displaying, in response to a selection received via one of the elements in the set of elements, a visual map in the set of visual maps which is associated with the element in the one-to-one correspondence (FIG. 2, [0054], and [0056]: in response to a selection of an element, the corresponding visual content/map associated with the element/detent would be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of visual maps in Antipa in view of Pushpoth to incorporate the teachings of Knighton and display a navigation interface having a set of elements wherein the set of elements are associated with the 

Regarding claim 14, the claim recites a non-transitory computer-readable media with corresponding limitation to the method of claim 5 and is therefore rejected on the same premise.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antipa (US 2015/0074612 A1), in view of French et al. (US 2010/0077340 A1).

Regarding claim 6, Antipa teaches computer-implemented method of claim 1. Antipa does not explicitly teach the method further comprising: accessing the data set through an application programming interface; and wherein the first visual map is dynamically generated while the data set is being accessed through the application programming interface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Antipa to incorporate the teachings of French and include accessing the data set through an application programming interface; and wherein the first visual map is dynamically generated while the data set is being accessed through the application programming interface. Doing so would provide a communication channel, via the API, between the data set and a model to help properly generate the hierarchical display. Without the API, the data set would not be able to interact with the model like an object database as described in Antipa ([0009]) and French ([0022]).

Regarding claim 15, the claim recites a non-transitory computer-readable media with corresponding limitation to the method of claim 6 and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                                              
                                                                                                                                                             /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171